MTN GLOBAL FUNDING AGREEMENT
Principal Life Insurance Company
711 High Street
Des Moines, Iowa 50392-0001
(515) 247-5111
In consideration of the payment made by, or at the direction of,
Principal Life Income Fundings Trust 2008-50
(the “Agreement Holder”)
of the Net Deposit, as described below, Principal Life Insurance Company
(“Principal Life”) agrees to make payments to the person or persons entitled to
them, subject to the provisions of this funding agreement (this “Agreement”).
This Agreement is delivered in and subject to the laws of the State of Iowa.
This Agreement is issued and accepted subject to all the terms set out in it.
This Agreement is executed by Principal Life at its Corporate Center to take
effect as of the 18th day of June, 2008, which is referred to as the Effective
Date, subject to the receipt by Principal Life or its designee of the Net
Deposit (as set forth in Section 1).

      -s- Joyce N. Hoffman [c27476c2747605.gif]   -s- Larry Zimpleman
[c27476c2747606.gif]

                  /s/ Bret Taber       Registrar            June 2, 2008     
Date   

FUNDING AGREEMENT NO. 8-4809
RESTRICTIONS REGARDING THE TRANSFER OR SALE OF
THIS FUNDING AGREEMENT OR ANY INTEREST HEREIN ARE SET FORTH
HEREIN
GPA 5999

 



--------------------------------------------------------------------------------



 






FUNDING AGREEMENT   No. 8-4809

     This Agreement is issued in connection with the issuance by the Trust
(specified in the Annex) of secured medium-term notes (the “Notes”) which
comprise a Series of Notes which are identified in the annex hereto (the
“Annex”) and which are being issued by the Trust pursuant to the Prospectus
dated November 21, 2007, the Prospectus Supplement dated November 21, 2007, as
from time to time amended or supplemented, and the Pricing Supplement applicable
to such Notes (the “Pricing Supplement”). Capitalized terms not otherwise
defined herein shall have the meanings ascribed to them in the Notes. Where used
in this Agreement, the term “Notes” and “Series of Notes” shall mean the Notes
and the Series of Notes secured by this Agreement as the same exist on the
Effective Date, without giving effect to any amendments or modifications to said
Notes or Series of Notes effected or made after any such Effective Date unless
such amendments or modifications to said Notes or Series of Notes have been
consented to in writing by Principal Life.

1.   Deposit       Principal Life agrees to accept, and the Agreement Holder
agrees to pay or cause to be paid to Principal Life, for value on the Effective
Date, the Net Deposit (as specified in the Annex). All funds received by
Principal Life under this Agreement shall become the exclusive property of
Principal Life and remain a part of Principal Life’s general account without any
duty or requirement of segregation or separate investment.       This Agreement
shall become effective only upon the receipt by Principal Life or its designee
of the Net Deposit.   2.   Fund       Upon receipt of the Net Deposit, Principal
Life will establish, under this Agreement, a bookkeeping account in the name of
the Agreement Holder, which will evidence Principal Life’s obligations under
this Agreement.       The Deposit deemed received (as specified in the Annex),
(i) less any withdrawals to make payments hereunder (other than Additional
Amounts (as defined in the Annex), if applicable) and (ii) plus any interest
accrued and premium, if any, pursuant to Section 7, will be referred to as the
“Fund”.       Principal Life is neither a trustee nor a fiduciary with respect
to the Fund.   3.   Purchase of Notes By Principal Life       Principal Life may
purchase some or all of the Notes in the open market or otherwise at any time,
and from time to time. Simultaneously, upon such purchase, (1) the purchased
Notes shall, by their terms become mandatorily redeemable by the Trust as
specified in the related Pricing Supplement, Prospectus Supplement and/or
Prospectus and (2) the Fund under this Agreement shall be permanently reduced by
the same percentage as the principal amount of the Notes so redeemed bears to
the sum of (i) the aggregate principal amount of all Notes issued and
outstanding immediately prior to such redemption and

 



--------------------------------------------------------------------------------



 



    the principal amount of the Trust Beneficial Interest related to such series
of Notes. If Principal Life, in its sole discretion, engages in such open market
or other purchases, then the Trust, the Indenture Trustee in respect of such
Notes, and Principal Life shall take such actions (including, in the case of
Principal Life, making the payment(s) necessary to effect the Trust’s redemption
of such Notes) as may be necessary or desirable to effect the cancellation of
such Notes by the Trust.   4.   Entire Agreement       This Agreement and the
Annex attached hereto constitute the entire Agreement.   5.   Representations

  (a)   Each party hereto represents and warrants to the other that as of the
date hereof:

  (i)   it has the power to enter into this Agreement and to consummate the
transactions contemplated hereby;     (ii)   this Agreement has been duly
authorized, executed and delivered, this Agreement constitutes a legal, valid
and binding obligation of each party hereto, and this Agreement is enforceable
in accordance with the terms hereof, subject to applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights, and subject as to
enforceability to general principles of equity, regardless of whether
enforcement is sought in a proceeding in equity or at law; and     (iii)   the
execution and delivery of this Agreement and the performance of obligations
hereunder do not and will not constitute or result in a default, breach or
violation of the terms or provisions of its certificate, articles or charter of
incorporation, declaration of trust, by-laws or any agreement, instrument,
mortgage, judgment, injunction or order applicable to it or any of its property.

  (b)   The Trust further represents and warrants to Principal Life that:

  (i)   it is a person other than a natural person and is purchasing this
Agreement for the purpose of providing collateral security for securities
registered with the United States Securities and Exchange Commission;     (ii)  
it has been informed and understands that transfer is restricted by the terms of
this Agreement; and     (iii)   it (a) is solely responsible for determining
whether this Agreement is suitable for the purpose intended; (b) has carefully
read this Agreement (including the Annex) before signing this Agreement; (c) has
had a reasonable opportunity to make such inquiries as it deemed necessary prior
to signing this Agreement; and (d) has received or had access to such

3



--------------------------------------------------------------------------------



 



      additional information as it deemed necessary in connection with its
decision to sign this Agreement.

    In performing its obligations hereunder Principal Life is not acting as a
fiduciary, agent or other representative for the Agreement Holder or anyone
else. All representations and warranties made by the Agreement Holder and
Principal Life in this Agreement shall be considered to have been relied upon by
the other in connection with the execution hereof.   6.   Assignment of
Agreement       The following conditions must be satisfied in order to
effectuate any assignment of this Agreement:

  (i)   This Agreement may only be transferred through a book entry system
maintained by Principal Life, or an agent designated by it, within the meaning
of Temporary Treasury Regulations Section 5f.103-1(c) and Treasury Regulations
Section 1.871-14(c)(1)(i).     (ii)   The Agreement Holder, and any assignee,
must comply with applicable securities laws.     (iii)   Principal Life has
consented in writing to the proposed assignment, such consent not to be
unreasonably withheld.     (iv)   Principal Life shall have received from the
proposed assignee a duly executed certificate containing, in substance, the
information, representations, warranties, acknowledgments and agreements set
forth in this Agreement.

    Any attempted sale, transfer, anticipation, assignment, hypothecation, or
alienation not in accordance with this Section 6 shall be void and of no effect.
Until such time, if any, as Principal Life has consented in writing to a
proposed assignment, Principal Life shall not be obligated to make any payments
to or at the direction of anyone other than the person shown on Principal Life’s
books and records as the Agreement Holder. Once the foregoing conditions have
been satisfied with respect to an assignment, the assignee or its successor
shall be deemed to be the sole Agreement Holder for all purposes of this
Agreement and Principal Life shall promptly amend its records to reflect the
assignee’s status as Agreement Holder.   7.   Payments to the Agreement Holder  
    Principal Life shall pay to, or at the direction of, the Agreement Holder by
the date (the “Due Date”) on which any payment becomes due in respect of the
Notes secured by this Agreement (and in any event such period of time prior to
the Due Date as shall be necessary to ensure that the Trust can fulfill its
obligation to make payment in full of all amounts due and payable under such
Notes on the Due Date), an amount in the currency or currencies in which the
Notes are denominated as specified in the Notes equal to the sum of (i) the
amount of principal and/or (as the case may be) interest and/or (as the case may
be) premium falling due in respect of such Notes on such Due Date (the “Notes

4



--------------------------------------------------------------------------------



 



    Component”) and (ii) the amount of any payments owed by the Trust in respect
of the Trust Beneficial Interest (issued in connection with the Series of Notes
secured by this Agreement) falling due on such date (the “Beneficial
Component”). In the event that Principal Life fails to make payment of any such
amount on or prior to the Due Date, Principal Life shall pay to or at the
direction of the Agreement Holder, on demand by the Agreement Holder, (i) if the
failure relates to the Notes Component, an amount in the currency specified in
the Notes equal to the amount of default interest (or other amount) which
becomes due and payable by the Trust in accordance with the Notes as a
consequence of any delay in the Trust making the relevant payment of principal,
interest or premium (as the case may be) to the holders of such Notes and
(ii) if the failure relates to the Beneficial Component, such amount of default
interest, if any, determined in the same manner as default interest on the Notes
Component.       Interest shall accrue on the Fund in the same amount and
pursuant to the same terms as interest accrues on the Notes secured by this
Agreement and on the Trust Beneficial Interest related to the Notes.       If
any amount is withdrawn from the Fund in order to make a payment under this
Section 7, interest will cease to be credited with regard to such amount as of
the end of the day immediately preceding the date on which such withdrawal is
made.       All payments made by Principal Life to the Agreement Holder
hereunder shall be paid in same-day, freely transferable funds to such account
as has been specified for such purpose by the Agreement Holder.      
Notwithstanding anything to the contrary in this Section 7, if Principal Life
shall, with respect to any scheduled amount due and payable under any of the
Notes, comply in all respects with the requirements of this Section 7, but an
event of default has occurred with respect to the Notes and as a result payments
with respect to the Notes have been accelerated, otherwise than by reason of any
default under this Agreement by Principal Life, no Event of Default (as defined
below) under this Funding Agreement shall be deemed to have occurred, no
payments with respect to this Agreement shall be accelerated and Principal Life
will remain obligated to make payments under this Agreement as if no event of
default had occurred with respect to the Notes.   8.   Termination of Agreement
      Subject to the provisions of the following paragraph and the Annex, this
Agreement shall terminate and cease to be of any further force or effect on the
day and at the time upon which all amounts have been withdrawn from the Fund
pursuant to this Agreement.       Upon the occurrence of any of the following
events (each, an “Event of Default”) and following a written demand by the
Agreement Holder, Principal Life shall pay to, or at the direction of, the
Agreement Holder all amounts that the Trust is required to pay in such event
under the Notes and the Trust Beneficial Interest:

  (i)   Principal Life’s failure to make any payment of interest, premium (if
applicable), installment payments (if applicable) or Additional Amounts (if and
as specified in

5



--------------------------------------------------------------------------------



 



      the Annex) in accordance with this Agreement, if such failure to pay is
not corrected within seven (7) Business Days after such payment becomes due and
payable; or     (ii)   Principal Life’s failure to make any payment of principal
(other than any installment payment) in accordance with this Agreement, if such
failure to pay is not corrected within one (1) Business Day after such payment
becomes due and payable; or     (iii)   if Principal Life (a) is dissolved
(other than pursuant to a consolidation, amalgamation or merger in which the
resulting entity assumes its obligations); (b) becomes insolvent or is unable to
pay its debts or fails or admits in writing its inability generally to pay its
debts as they become due; (c) makes a general assignment, arrangement or
composition with or for the benefit of its creditors; (d) institutes or has
instituted against it an administrative or legal proceeding seeking a judgment
of insolvency or bankruptcy or any other relief under any supervision,
rehabilitation, liquidation, bankruptcy or insolvency law or other similar law
affecting creditors’ rights, or a petition is presented for its winding-up or
liquidation, and, in the case of any such proceeding or petition instituted or
presented against it, such proceeding or petition (1) results in a judgment of
insolvency or bankruptcy or the entry of an order for relief or the making of an
order for its rehabilitation, winding-up or liquidation or (2) is not dismissed,
discharged, stayed or restrained in each case within 60 days of the institution
or presentation thereof; (e) has a resolution passed for its rehabilitation,
winding-up, official management or liquidation (other than pursuant to a
consolidation, amalgamation or merger in which the resulting entity assumes the
obligations of Principal Life); (f) seeks or becomes subject to the appointment
of an administrator, supervisor, rehabilitator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official for it or
for all or substantially all its assets; (g) has a secured party take possession
of all or substantially all its assets or has a distress, execution, attachment,
sequestration or other legal process levied, enforced or sued on or against all
or substantially all its assets and such secured party maintains possession, or
any such process is not dismissed, discharged, stayed or restrained, in each
case within 60 days thereafter; (h) causes or is subject to any event with
respect to it which, under the applicable laws of any jurisdiction, has an
analogous effect to any of the events specified in clauses (a) to (g)
(inclusive); or (i) takes any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the foregoing acts.

    Notwithstanding anything to the contrary in this Section 8, if an event
described in clause (iii) above occurs, this Agreement will automatically
terminate and the amount of the Fund will be immediately due and payable by
Principal Life to the Agreement Holder, or the account specified by the
Agreement Holder.       Principal Life will promptly notify the Agreement Holder
and the Rating Agencies in writing of the occurrence of any of (i) through
(iii) above.

6



--------------------------------------------------------------------------------



 



9.   Withholding; Additional Amounts       All amounts due in respect of this
Agreement will be made without withholding or deduction for or on account of any
present or future taxes, duties, levies, assessments or other governmental
charges of whatever nature imposed or levied by or on behalf of any governmental
authority in the United States unless the withholding or deduction is required
by law. Unless otherwise specified in the Annex, Principal Life will not pay any
additional amounts to the Agreement Holder in the event that any withholding or
deduction is so required by law, regulation or official interpretation thereof,
and the imposition of a requirement to make any such withholding or deduction
will not give rise to an Event of Default or any independent right or obligation
to redeem this Agreement.   10.   Currency       Except as may be specifically
noted in the Annex, the Net Deposit and all payments under Section 7 of this
Agreement shall be made using the currency or currencies as specified in the
Notes.   11.   Tax Treatment       Principal Life and the Agreement Holder agree
that this Agreement shall be disregarded for U.S. Federal income tax purposes.
Principal Life and the Agreement Holder further agree that if this Agreement is
not so disregarded, it will and is intended to be treated as a debt obligation
of Principal Life issued in registered form within the meaning of Treasury
Regulations Section 1.871-14(c)(1)(i), except to the extent provided in Treasury
Regulations Section 1.163-5T (or any subsequent similar regulation).   12.  
Amendment and Modification       This Agreement may be amended or modified in
whole or in part, at any time and from time to time, for any period or periods
(a) by mutual written agreement by such officers of Principal Life, the
Agreement Holder and, where such Agreement Holder is the Indenture Trustee upon
an assignment by way of security of this Agreement by the Trust, the Trust and
(b) without the consent of any other person affected thereby.   13.   Notice    
  Except as otherwise provided herein, all notices given pursuant to this
Agreement shall be in writing, and shall either be delivered, mailed or
telecopied to the locations listed below or at such other address or to the
attention of such other persons as such party shall have designated for such
purpose in a written notice complying as to delivery with the terms of this
Section 13. Each such notice shall be effective (i) if given by telecopy, when
transmitted to the applicable number so specified in this Section 13 (if
required herein, such notice shall also be sent by mail, with first class
postage prepaid), (ii) if given by mail, three days after deposit in the mails
with first class postage prepaid, or (iii) if given by any other means, when
actually delivered at such address.

7



--------------------------------------------------------------------------------



 



     
If to Principal Life:
 
   
 
  Principal Life Insurance Company
 
  711 High Street
 
  Des Moines, Iowa 50392-0001
 
  Attention: General Counsel
 
  Telephone: (515) 247-5111
 
  Telecopy: (515) 248-3011
 
   
 
  Principal Life Insurance Company
 
  711 High Street
 
  Des Moines, Iowa 50392-0001
 
  Attention: Jim Fifield, Counsel
 
  Telephone: (515) 248-9196
 
  Telecopy: (866) 496-6527
 
   
If to the Agreement Holder:
 
   
 
  Principal Life Income Fundings Trust 2008-50
 
  c/o U.S. Bank Trust National Association
 
  100 Wall Street, 16th Floor
 
  New York, NY 10005
 
  Attention: Janet P. O’Hara
 
  Telephone: (212) 361-2527
 
  Facsimile: (212) 809-5459
 
   
with a copy to:
 
   
 
  Citibank, N.A.
 
  Corporate and Investment Banking
 
  388 Greenwich Street, 14th Floor
 
  New York, NY 10013
 
   
 
  Attention: Jennifer H. McCourt
 
  Telephone: (212) 816-5680
 
  Telecopy: (212) 816-5527

14.   Business Day       For purposes of this Agreement, “Business Day” means
any day that is a Business Day as specified in the Notes or the Indenture.   15.
  Business Day Convention       If the date on which any payment is due to be
made under this Agreement shall occur on a day on which is not a Business Day,
such payment shall be made in accordance with the Business Day Convention as
specified in the Notes.

 



--------------------------------------------------------------------------------



 



15.   Business Day Convention       If the date on which any payment is due to
be made under this Agreement shall occur on a day on which is not a Business
Day, such payment shall be made in accordance with the Business Day Convention
as specified in the Notes.   16.   Jurisdiction       The parties to this
Agreement hereby consent to the non-exclusive jurisdiction of any State or
Federal Court of competent jurisdiction located within the State of New York, in
the Borough of Manhattan, in connection with any actions or proceedings arising
directly or indirectly from this Agreement.   17.   Waiver       The obligations
of Principal Life or the Agreement Holder under this Agreement may be waived
only in writing by the party to this Agreement whose interests are adversely
affected by such waiver. No failure or delay, on the part of the party adversely
affected, in exercising any right or remedy hereunder shall operate as a waiver
thereof.   18.   Tax Redemption.       If a Tax Event (defined below) occurs,
Principal Life will have the right to redeem this Agreement by giving not less
than 30 and no more than 60 days prior written notice to the Agreement Holder
and by paying to the Agreement Holder an amount equal to the Fund. The term “Tax
Event” means that Principal Life shall have received an opinion of independent
legal counsel stating in effect that as a result of (a) any amendment to, or
change (including any announced prospective change) in, the laws (or any
regulations thereunder) of the United States or any political subdivision or
taxing authority thereof or therein or (b) any amendment to, or change in, an
interpretation or application of any such laws or regulations by any
governmental authority in the United States, which amendment or change is
enacted, promulgated, issued or announced on or after the Effective Date of this
Agreement, there is more than an insubstantial risk that (i) the Trust is, or
will be within 90 days of the date thereof, subject to U.S. federal income tax
with respect to interest accrued or received on this Agreement or (ii) the Trust
is, or will be within 90 days of the date thereof, subject to more than a de
minimis amount of taxes, duties or other governmental charges.

9



--------------------------------------------------------------------------------



 



ANNEX
This Annex will become effective as of the Effective Date, subject to the
requirements of Section 1.

     
Trust:
  Principal Life Income Fundings Trust 2008-50
 
   
Net Deposit:
  The Net Deposit is $3,047,856.
 
   
Deposit:
  Regardless of the amount of the Net Deposit, the Deposit is deemed to be
$3,088,015.
 
   
Bank and Account:
  Wells Fargo Bank Iowa, N.A.
 
  ABA No.: XXXXXXXXX
 
  For credit to Principal Life Insurance Company
 
  Account #XXXXXXXXXX
 
   
Series of Notes:
  Principal Life Income Fundings Trust 2008-50 5.75% Principal® Life CoreNotes®
Due 2016
 
   
Survivor’s Option:
  Unless this Agreement has been declared due and payable prior to the Maturity
Date of the related Notes by reason of any Event of Default, or has been
previously redeemed or otherwise repaid, the Agreement Holder may request
repayment of this Agreement upon the valid exercise of the Survivor’s Option in
the Notes by the Representative (defined in the Notes) of the deceased
Beneficial Owner of such Notes (a “Survivor’s Option”).
 
   
 
  Except as provided below, upon the tender to and acceptance by Principal Life
of this Agreement (or portion thereof) securing the Notes as to which the
Survivor’s Option has been exercised, Principal Life shall repay to the
Agreement Holder the amount of the Fund equal to (i) 100% of the principal
amount of the Notes as to which the Survivor’s Option has been validly exercised
and accepted, plus accrued and unpaid interest on such amount to the date of
repayment, or (ii) in the case of Discount Notes, the Issue Price of the Notes
as to which the Survivor’s Option has been validly exercised and accepted, plus
accrued discount and any accrued and unpaid interest on such amount to the date
of repayment. However, Principal Life shall not be obligated to repay in any
calendar year:
 
   
 
 
•     more than the greater of $2,000,000 or 2% of the aggregate deposit for all
funding agreement contracts securing all outstanding notes issued under the
Principal® Life CoreNotes® Program and Secured Medium-Term Notes Retail Program
as of the end of the most recent calendar year;

 



--------------------------------------------------------------------------------



 



      Program and Secured Medium-Term Notes Retail Program as of the end of the
most recent calendar year;     •   more than $250,000 in aggregate deposit of
funding agreement contracts securing outstanding notes issued under the
Principal® Life CoreNotes® Program and Secured Medium-Term Notes Retail Program
as to which the Survivor’s Option has been exercised on behalf of any single
beneficial owner in any calendar year; or     •   more than 2% of the Deposit
under this Agreement which secures the related Notes, as of the later of the end
of the most recent calendar year or the issuance date of such Series of Notes.

      Principal Life shall not make repayments pursuant to the Agreement
Holder’s request for repayment upon exercise of the Survivor’s Option in amounts
that are less than $1,000, and, in the event that the limitations described in
the preceding sentence would result in the partial repayment of this Agreement,
the principal amount of this Agreement remaining outstanding after repayment
must be at least $1,000 (the minimum authorized denomination of this Agreement).
A request for repayment by the Agreement Holder upon an otherwise valid election
to exercise the Survivor’s Option may not be withdrawn.         This Agreement
(or portion thereof) accepted for repayment shall be repaid on the first
Interest Payment Date for the related Series of Notes that occurs 20 or more
calendar days after the date of such acceptance.         In order to obtain
repayment of this Agreement (or portion thereof) upon exercise of the Survivor’s
Option, the Agreement Holder must provide to Principal Life (i) a written
request for repayment signed by the Agreement Holder, and (ii) any additional
information Principal Life requires to evidence satisfaction of any conditions
to the repayment of this Agreement (or portion thereof).

A-2



--------------------------------------------------------------------------------



 



          PRINCIPAL LIFE INSURANCE COMPANY
      By:   /s/ Michael Garvin         Name:   Michael Garvin        Title:  
Associate Actuary        PRINCIPAL LIFE INCOME FUNDINGS TRUST 2008-50
      By:   U.S. Bank Trust National Association, not in its individual
capacity, but solely in its capacity as trustee               By:   Bankers
Trust Company, N.A.,
under Limited Power of Attorney, dated November 21, 2007.      

          By:   /s/ Diana L. Cook         Name:   Diana L. Cook        Title:  
Vice President     

 